Citation Nr: 1742813	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  12-08 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 50 percent from March 10, 2010 to July 25, 2013 and higher than 70 percent after July 25, 2013 for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Freeman, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1997 to August 2003 and from June 2004 to November 2005.

The initial rating matter on appeal comes before the Board of Veterans' Appeals (Board) from a rating decision issued in April 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The April 2010 decision granted service connection for PTSD and assigned a 10 percent initial rating, effective from March 10, 2010.

An August 2013 rating decision increased the disability evaluation assigned to the Veteran's service-connection to 50 percent, effective from March 10, 2010.

In June 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ), via videoconference.  A transcript of the hearing is associated with the file.

In a February 2015 rating decision, the RO assigned a 70 percent rating, effective July 25, 2013.  As the Veteran is in receipt of less than the maximum schedular rating for this disorder, the matter therefore remains in appellate status.   AB v. Brown, 6 Vet. App. 35, 38 (1993)


FINDINGS OF FACT

1. From March 10, 2010 to July 25, 2013, the Veteran's PTSD was manifested by symptoms such as episodes of depressed mood, anxiety, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, productive of no more than occupational and social impairment comparable to reduced reliability and productivity.

2. From July 25, 2013, the Veteran's service-connected PTSD was manifested by symptoms such as depressed mood, anxiety, suspiciousness, panic attacks weekly or less, chronic sleep impairment, mild memory loss, impairment of short-and long-term memory, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, productive of no more than occupational and social impairment in most areas, such as work, school and family relations, judgment, thinking or mood.  Total occupational and social impairment is not shown.


CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 50 percent from March 10, 2010 and higher than 70 percent after July 25, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.126, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are described in 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for a service-connection claim, 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159 (b) require VA to review the information and the evidence presented with the claim and notify the claimant and his or her representative, if any, of what information and evidence not already provided, if any, is necessary to substantiate, or will assist in substantiating, each of the five elements of the claim including notice that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the present case, the Veteran's claims arise from his disagreement with the initial evaluation assigned following the grant of service connection.  Courts have held that, once service connection is granted, the claim is substantiated and additional notice is not required.  Thus any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c), (d). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).  The Veteran's service treatment records as well as post-service VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal. Therefore, the Board finds that VA has satisfied its duty to assist in obtaining all available records.

Additionally, the Veteran was afforded several VA examinations, including in April 2010, July 2013 and January 2015.  In this regard, the Board finds that the proffered opinions regarding the Veteran's service-connected condition were based on interviews with the Veteran, a review of the record, and a full examination.  Moreover, the examiner offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).
Hence, no further notice or assistance to the Veteran is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Increased Rating for PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Ratings Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the veteran has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The pendency of the issue in this instance dates to the original rating decision granting service connection.  Id.  Consequently, the Board will evaluate the Veteran's psychiatric disorder as a claim for a higher evaluation of the original award.

The Veteran has been assigned a 50 percent rating and 70 percent rating at different stages for his PTSD pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  Diagnostic Code 9411 provides that a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

As the United States Court of Appeals for the Federal Circuit has explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms [,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas," i.e., "the regulation requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411.

When evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126 (a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126 (b).

Also, historically, psychiatric examinations have frequently included assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a). 

Analysis

The Veteran first underwent a VA psychiatric examination in April 2010.  Upon examination, the examiner described the Veteran as cooperative, and capable of maintaining his personal hygiene.  The Veteran did not exhibit inappropriate, obsessional, or violent behavior.  The Veteran did not express delusions, hallucinations, homicidal or suicidal ideation, or panic attacks.  It was noted that the Veteran had been married twice.  His first marriage lasted for six years; divorced in 2001 because his ex-wife did not "like army life," and did not get along well.  At the time of his April 2010 examination, he had been married to his second wife for about eight years, and his second wife is the mother of his three children.  It was noted that his marital relationship was strained due to his irritability; a lot of yelling and cursing, which the Veteran's wife described as "kind of walking on eggshell."  It was also noted that he gets along with his sons ok, but has "no relationship," with his daughter who is scared of him.  The Veteran described his experience in Iraq.  The Veteran brought in medication, which included, Citalopram and Trazodone.  The Veteran informed his VA examiner that he was treated for depression in Ft. Riley in 1998.  He received Paxil and Zoloft for about six months after a series of episodes of depression following the death of his 10 day old son.

The Veteran's prognosis was given as, "fair- improving."  His speech, thought process and memory was normal.  The Veteran appeared oriented to person, place and time.  His estimated GAF score was 60.  

Likewise, the Veteran was afforded a VA examination in July 2013.  The examiner diagnosed PTSD.  The Veteran stated he lives in the same marital home with his wife and three children.  He described his family life as "rocky" and noted that his wife claims that he is difficult to live with because of his temper.  It was noted that the Veteran worked with a diesel mechanic for a tour bus company.  The Veteran said he becomes irritable often at work and "does not have a filter."  He noted that his boss is understanding and that he is in no danger of losing his job at the time.  No legal history was reported and no use of alcohol or illegal drugs was noted.   Some of the symptoms the Veteran exhibited included, depressed mood, anxiety, disturbance of motivation and mood, difficulty in adapting to stressful circumstances, including work or a work life setting neglect of personal appearance and hygiene.  Despite his symptoms, the examiner noted that the Veteran was capable of managing his financial affairs. The Veteran noted that his irritability and anger persist at both home and work settings.  His mood was described as stable and no suicidal or homicidal ideations or intent was shown at the time of this examination.  The Veteran was assigned a GAF score of 65-70.

The Veteran testified at his Board hearing that he downplayed the enormity of his symptoms and did not adequately apprise the July 2013 VA examiner about the severity of his PTSD symptoms.  Following the Board hearing, the case was remanded for another VA examination.

After the November 2014 remand, the Veteran underwent a third VA psychiatric examination in January 2015.  The report noted that the Veteran PTSD was described as occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and or mood.  The Veteran denied drinking alcohol for the past 10 years and denied illicit drug use.

The Veteran endorsed symptoms such as depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events.  He also showed impairment of short-and long-term memory, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, impaired impulse control, such as unprovoked irritability with periods of violence and neglect of personal appearance and hygiene. 

The Veteran stated that his neighbor called the police because he was accused of threatening to beat up his neighbor.  He endorsed irritable behavior and angry outbursts with little or no provocation, reckless or self-destructive behavior, hypervigilance, exaggerated startle response, problem with concentration and difficulty falling or staying asleep.  The examiner assigned the Veteran a GAF score of 51, due to having several panic attacks per month, conflict with his wife and children, no friends and conflict with coworkers.
The claims file also includes treatment reports.  However, most of the reports concern issues unrelated to the Veteran's mental health.  There are a few entries focused on the Veteran's mental health that will be discussed.

In December 2008, the Veteran was seen at the Nashville, VAMC for depression screening.  He stated that he had never had any experience that was so frightening, horrible or upsetting, and further indicated that he had not felt numb or detached from others.  The Veteran PHQ-2 screen showed he was negative for depression.  The Veteran also indicated he had not been bothered with little interest or pleasure in doing things.

Similarly, at a May 2010 evaluation at the Nashville, VAMC, the Veteran denied homicidal and suicidal ideation.

There is a mental status report from April 2013.  The Veteran was described as calm, well-developed, well-nourished, with euthymic mood and affect in no acute distress.   He was dressed appropriately for the season.  He exhibited speech with normal rate or rhythm, cognition was intact.  The Veteran thought process was logical, linear, and goal oriented.  His thought content was nondelusional, relevant; he denied any perpetual disturbances and denied suicidal or homicidal ideation.  There was no evidence of active psychosis; insight was good and judgment intact.  The GAF score was reported as 60.

In May 2015, the Veteran was reportedly stable with improvement in depression.  He denied homicidal and suicidal ideation, denied perceptual disturbances, and denied alcohol use or abuse.  It was noted that the Veteran was appropriately dressed, and grooming and personal hygiene were intact.  The Veteran's attitude was deemed to be cooperative, and his primary care physician found no evidence of psychotic thought process.  His thoughts were logical, coherent, and linear.

Essentially, Dr. E. A. S., noted no evidence of hallucination or delusions, or hopelessness.  No evidence of obsessions or compulsion was noted.  In addition, there was no evidence of destructive ideation directed at himself or others.  His memory for recent and remote events was noted as intact.  He was not considered a high risk for suicide or other violence.  Similarly, in a January 2015 treatment report, Dr. D.J.S. stated the Veteran was on time for his evaluation, polite, engaged and responsive to questions asked.  He displayed adequate concentration and focus.  It was noted that the Veteran was capable of managing his financial affairs. 

The Board also considered the lay assertions from the Veteran, his wife, and a friend in support of his claim.  The Veteran and the lay witnesses are competent to testify on factual matters of which they have first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  They are also competent to report symptoms of his condition.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, the Veteran and other lay witnesses are not competent to provide a medical diagnosis. See Barr v. Nicholson, 21 Vet. App. 303 (2007).

As discussed above, the Veteran's rating is staged.  The Veteran is rated as 50 percent effective March 10, 2010, to July 25, 2013,  and 70 percent thereafter.  The Board finds that these ratings are appropriate.  From March 10, 2010 to July 25, 2013, the Veteran's PTSD was manifested by symptoms such as episodes of depressed mood, anxiety, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, productive of no more than occupational and social impairment comparable to reduced reliability and productivity.  

The most recent examinations show that the Veteran's symptoms increased in 2015.  The GAF score at the 2013 examination had been between 65-70.  Then, at the 2015 examination it was 51.  In between, there are reports that the GAF score ranged from 60 in April 2010 to 65 in July 2013 and down to 51 in January 2015.  Between April 2010 and the July 2013 examinations, there are no records documenting an increase in the severity of the Veteran's mental health problems.  

The 2015 examiner noted that the effect of the Veteran's PTSD had worsened.  This was supported by the Veteran's testimony at his Board hearing.  At the 2013 examination, the problem was noted to be mild or transient.  By the 2015 examination, the examiner opined that the Veteran "exhibits occupational impairment, in most areas, such as work, school, family relations, judgment, thinking and/or mood."

While his symptoms were noted to be worse in January 2015, they do not meet the requirements for a 100 percent rating.  The symptoms were not noted by the examiner to exhibit total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Therefore, the Veteran is not entitled to an increased rating for any of the stages.  In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim for an increased evaluation, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (19



ORDER

Entitlement to an initial disability rating higher than 50 percent for posttraumatic stress disorder (PTSD) from March 10, 2010 to July 25, 2013, and higher than 70 percent after July 25, 2013, is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


